Exhibit 10.27

 

WESCO AIRCRAFT HOLDINGS, INC.
2014 INCENTIVE AWARD PLAN

 

PERFORMANCE SHARE UNIT GRANT NOTICE

 

Capitalized terms not specifically defined in this Performance Share Unit Grant
Notice (the “Grant Notice”) have the meanings given to them in the 2014
Incentive Award Plan (as amended from time to time, the “Plan”) of Wesco
Aircraft Holdings, Inc. (the “Company”).

 

The Company has granted to the participant listed below (“Participant”) the
Performance Share Units described in this Grant Notice (the “PSUs”), subject to
the terms and conditions of the Plan and the Performance Share Unit Agreement
attached as Exhibit A (the “Agreement”), both of which are incorporated into
this Grant Notice by reference.

 

Participant:

 

Grant Date:

 

Performance Period:

 

Target Number of PSUs:

 

Tranche 1 PSUs:

 

Tranche 2 PSUs:

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement.  Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

 

 

WESCO AIRCRAFT HOLDINGS, INC.

PARTICIPANT

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

PERFORMANCE SHARE UNIT AGREEMENT

 

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

 

ARTICLE I.
GENERAL

 

1.1                               Award of PSUs and Dividend Equivalents.

 

(a)                                 The Company has granted the PSUs to
Participant effective as of the grant date set forth in the Grant Notice (the
“Grant Date”).  Each PSU represents the right to receive one Share or, at the
option of the Company, an amount of cash, in either case, as set forth in this
Agreement.  Participant will have no right to the distribution of any shares of
Common Stock (“Stock”) or payment of any cash until the time (if ever) the PSUs
have vested.

 

(b)                                 The Company hereby grants to Participant,
with respect to each PSU, a Dividend Equivalent for ordinary cash dividends paid
to the holders of outstanding Stock with a record date after the Grant Date and
prior to the date the applicable PSU is settled, forfeited or otherwise
expires.  Each Dividend Equivalent entitles Participant to receive the
equivalent value of any such ordinary cash dividends paid on a single Share. 
The Company will establish a separate Dividend Equivalent bookkeeping account (a
“Dividend Equivalent Account”) for each Dividend Equivalent and credit the
Dividend Equivalent Account (without interest) on the applicable dividend
payment date with the amount of any such cash paid.

 

1.2                               Incorporation of Terms of Plan.  The PSUs are
subject to the terms and conditions set forth in this Agreement and the Plan,
which is incorporated herein by reference.  In the event of any inconsistency
between the Plan and this Agreement, the terms of the Plan will control.

 

1.3                               Unsecured Promise.  The PSUs and Dividend
Equivalents will at all times prior to settlement represent an unsecured Company
obligation payable only from the Company’s general assets.

 

ARTICLE II.
VESTING; FORFEITURE; SETTLEMENT AND RESTRICTIVE COVENANTS

 

2.1                               Vesting; Forfeiture.

 

(a)                                 Generally.  The PSUs are divided into
Tranche 1 PSUs and Tranche 2 PSUs as set forth in the Grant Notice and will be
earned based on the Company’s achievement of the performance conditions set
forth in Appendix A and Appendix B, as applicable.  To the extent earned, the
PSUs will vest in accordance with the schedule and terms set forth in
Section 2.1(b) or 2.1(c), as applicable, subject to Section 2.1(d).  Any
fraction of a PSU that would otherwise be vested will be rounded up to the next
whole share.  Any PSUs that are not earned in accordance with the performance
conditions set forth in Appendix A or Appendix B, as applicable, will
immediately and automatically be cancelled and forfeited without consideration
as of the date of determination.  In addition, in the event of Participant’s
Termination of Service for any reason, all unvested PSUs will immediately and
automatically be cancelled and forfeited without consideration, except (i) as
otherwise determined by the Administrator or (ii) as provided in a separate
binding written agreement between Participant and the Company.  Dividend
Equivalents (including any Dividend Equivalent Account balance) will vest or be
forfeited, as applicable, upon the vesting or forfeiture of the PSU with respect
to which the Dividend Equivalent (including the Dividend Equivalent Account)
relates.

 

--------------------------------------------------------------------------------


 

(b)                                 Tranche 1 PSUs.  The Tranche 1 PSUs will be
earned at a level of up to [  ]% based on the Company’s achievement of the
performance conditions set forth in Appendix A for the Performance Period.  When
practicable following the completion of the Performance Period, the
Administrator shall determine the extent to which the performance conditions set
forth in Appendix A have been satisfied (such date of determination, the
“Tranche 1 Final Determination Date”).  To the extent earned, the Tranche 1 PSUs
will vest on the Tranche 1 Final Determination Date, subject to Participant not
incurring a Termination of Service on or prior to the last day of the
Performance Period.

 

(c)                                  Tranche 2 PSUs.  The Tranche 2 PSUs will be
earned at a level of up to [  ]% based on the Company’s achievement of the
performance conditions set forth in Appendix B for the period covering the
Performance Period.  When practicable following the completion of the Tranche 2
Performance Period, the Administrator shall determine the extent to which the
performance conditions set forth in Appendix B have been satisfied (such date of
determination, the “Tranche 2 Final Determination Date”).  To the extent earned,
the Tranche 2 PSUs will vest on the Tranche 2 Final Determination Date, subject
to Participant not incurring a Termination of Service on or prior to the last
day of the Performance Period.

 

(d)                                 Change in Control.

 

(i)                                     Notwithstanding any provision of this
Agreement to the contrary, in the event a Change in Control occurs before the
end of the Performance Period, the number of PSUs earned pursuant to this
Agreement will be determined by the Administrator as of the date of the Change
in Control (with the performance conditions set forth in Appendix A and Appendix
B adjusted, as applicable, to the extent necessary to measure performance over
such shorter period), consistent with the provisions of Appendix A and Appendix
B, as applicable.  Following the date of the Change in Control, such PSUs that
are deemed earned will vest on September 30, [  ], subject to Participant not
incurring a Termination of Service prior to that date, and will be settled
promptly thereafter in accordance with Section 2.2.

 

(ii)                                  In the event Participant is terminated
without Cause by the Company or resigns for Good Reason, in either case within
one year following a Change in Control, or such longer period following a Change
in Control as set forth in any severance agreement that may be in effect between
the Company (or any Subsidiary) and Participant, the PSUs will vest in full
immediately prior to the date of such termination or resignation, as applicable,
will be earned at a level determined under subsection (i) above and will be
settled promptly thereafter in accordance with Section 2.2.  For purposes of
this Section 2.1(d)(ii), the following terms shall have the following meanings:

 

(a)                                 Cause.  “Cause” shall mean any of the
following:  (i) Participant’s failure in any material respect to carry out or
comply with any lawful and reasonable directive of the Board or Participant’s
direct supervisor; (ii) Participant’s willful misconduct, gross negligence or
breach of fiduciary duty with respect to the Company or any of its affiliates
that, in each case or in the aggregate, results in material harm to the Company
or any of its affiliates; (iii) Participant’s conviction, plea of no contest,
plea of nolo contendere, or imposition of unadjudicated probation for any felony
or crime involving moral turpitude; (iv) Participant’s unlawful use (including
being under the influence) or possession of illegal drugs on the Company’s (or
any of its affiliate’s) premises or while performing Participant’s duties and
responsibilities; or (v) Participant’s commission of an act of fraud,
embezzlement or misappropriation against the Company or any of its affiliates. 
Notwithstanding the foregoing, in the event of any circumstance described in
clause (i) of the foregoing sentence, the Company may not terminate
Participant’s employment for Cause unless, to the extent such failure can be
fully cured, the Company has

 

A-2

--------------------------------------------------------------------------------


 

provided Participant with at least thirty (30) days’ notice of such failure and
Participant has not remedied the failure within the 30-day period.

 

(b)                                 Good Reason.  “Good Reason” shall mean the
occurrence of any of the following events or conditions without Participant’s
written consent:  (i) a material diminution in Participant’s authority, duties
or responsibilities, other than as a result of a Change in Control where
Participant remains in a position with the Company or its successor (or any
other entity that owns substantially all of the Company’s business after such
sale) that is substantially equivalent in duties, rank, reporting structure and
authority with Participant’s position prior to such sale, solely as such duties,
rank, reporting structure and authority relate to the Company’s business; (ii) a
material diminution in Participant’s base salary or target annual bonus level;
or (iii) a material change in the geographic location at which Participant must
perform his or her duties, which shall not include a relocation of Participant’s
principal place of employment to any location within a fifty (50) mile radius of
the location from which Participant served the Company immediately prior to the
relocation.  Participant must provide written notice to the Company of the
occurrence of any of the foregoing events or conditions within ninety (90) days
of the occurrence of such event or the date upon which Participant reasonably
became aware that such an event or condition had occurred.  The Company or any
successor or affiliate shall have a period of thirty (30) days to cure such
event or condition after receipt of written notice of such event from
Participant.  Any voluntary termination for “Good Reason” following such thirty
(30) day cure period must occur no later than the date that is six (6) months
following the date notice was provided by Participant.  Participant’s voluntary
Termination of Service by reason of resignation from employment with the Company
for Good Reason shall be treated as involuntary.

 

2.2                               Settlement of PSUs.

 

(a)                                 PSUs and Dividend Equivalents (including any
Dividend Equivalent Account balance) will be paid in Stock or cash at the
Company’s option as soon as administratively practicable after the vesting of
the applicable PSU, but in no event later than the end of the calendar year in
which the PSUs vest.  Notwithstanding the foregoing, the Company may delay any
payment under this Agreement that the Company reasonably determines would
violate Applicable Law until the earliest date the Company reasonably determines
the making of the payment will not cause such a violation, provided that such
payment shall be made at the earliest date at which the Company reasonably
determines that the making of such payment will not cause such violation, in
accordance with Treasury Regulation Section 1.409A-2(b)(7)(ii), and provided
further that no payment shall be delayed under this Section 2.2(a) if such delay
will result in a violation of Section 409A.

 

(b)                                 If a PSU is paid in cash, the amount of cash
paid with respect to the PSU will equal the Fair Market Value of a Share.  If a
Dividend Equivalent is paid in Stock, the number of shares of Stock paid with
respect to the Dividend Equivalent will equal the quotient, rounded up to the
nearest whole Share, of the Dividend Equivalent Account balance divided by the
Fair Market Value of a Share.

 

2.3                               [Competition.

 

(a)                                 Participant recognizes and agrees that in
order to assure that Participant devotes all of Participant’s professional time
and energy to the operations of Wesco while employed by Wesco, and that during
and after such employment in order to adequately protect Wesco’s investment in
its proprietary information and trade secrets and to protect such information
and secrets and all other confidential information from disclosures to
competitors and to protect Wesco from unfair competition, separate covenants not
to compete, not to solicit, and not to recruit Wesco’s employees for the
duration and scope set forth below, are necessary and desirable.  Participant
understands and agrees that the

 

A-3

--------------------------------------------------------------------------------


 

restrictions imposed in these covenants are given by Participant to the Company
in recognition of the foregoing considerations and in consideration of the
benefits granted and that may be granted to Participant under this Agreement and
they represent a fair balance of Wesco’s rights to protect its business and
Participant’s right to pursue employment.

 

(b)                                 Participant shall not, during the period
beginning on the Grant Date and ending on the one-year anniversary of
Participant’s Termination of Service (the “Non-Compete Period”), directly or
indirectly engage in, have any equity interest in, or manage or operate any
person, firm, corporation, partnership or business (whether as a director,
officer, employee, agent, representative, partner, security holder, consultant
or otherwise) that engages in any business which competes with any Business (as
defined below) of Wesco anywhere in the world where Wesco conducts Business
during the Non-Compete Period or has plans to conduct Business within twelve
(12) months after the date thereof; provided, however, that Participant shall be
permitted to acquire a passive debt or equity interest in such a business
provided such business has a class of publicly-traded securities and the
securities directly or indirectly beneficially owned by Participant do not
represent more than two percent (2%) of the outstanding interest in such
business.

 

(c)                                  During the Non-Compete Period, Participant
shall not, directly or indirectly, recruit or otherwise solicit or induce any
employee, customer or supplier of Wesco (i) to terminate his, her or its
employment or other arrangement with Wesco, (ii) to otherwise change his, her or
its relationship with Wesco, or (iii) to establish any relationship with
Participant or any of his or her affiliates for any business purpose competitive
with the Business of Wesco.

 

(d)                                 In the event any term of this Section 2.3
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it will be interpreted to extend only over the maximum period of time for which
it may be enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

 

(e)                                  As used in Section 2.3, 2.4 and 2.5,
(A) the term “Wesco” shall include Wesco and its direct or indirect parents, if
any, and its Subsidiaries, and (B) the term “Business” shall mean the business
of Wesco, as such business may be expanded or altered during the period of
Participant’s employment with Wesco, including, without limitation, the business
of (i) procuring, delivering and otherwise managing the inventory of chemicals
for or on behalf of any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or governmental entity (or any department, agency or political
subdivision thereof), training and managing the waste produced by such
individuals and entities or providing services ancillary thereto, including
process improvement, consultation, environmental health and safety compliance or
waste handling services, or (ii) providing inventory management services or
purchasing and distributing aerospace parts, machined parts, electrical
components, bearings, and fastener installation tooling for or on behalf of any
individual, partnership, corporation, limited liability company, association,
joint stock company, trust, joint venture, unincorporated organization or
governmental entity (or any department, agency or political subdivision
thereof).]

 

2.4                               Non-Disclosure of Proprietary Information. 
Except in connection with the faithful performance of Participant’s duties as an
employee of Wesco, Participant shall, in perpetuity, maintain in confidence and
shall not directly, indirectly or otherwise, use, disseminate, disclose or
publish, or use for Participant’s benefit or the benefit of any person, firm,
corporation or other entity any confidential or proprietary information or trade
secrets of or relating to Wesco (including, without limitation, intellectual
property in the form of patents, trademarks and copyrights and applications
therefor, ideas, inventions,

 

A-4

--------------------------------------------------------------------------------


 

works, discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, owned, developed or
possessed by Wesco, whether in tangible or intangible form, information with
respect to Wesco’s operations, processes, products, inventions, business
practices, finances, principals, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, prospects and compensation paid to employees or other terms
of employment), or deliver to any person, firm, corporation or other entity any
document, record, notebook, computer program or similar repository of or
containing any such confidential or proprietary information or trade secrets. 
Participant shall be permitted to respond to a lawful and valid subpoena or
other legal process but shall give Wesco the earliest practicable notice
thereof, shall, as much in advance of the return date as practicable, make
available to Wesco and its counsel the documents and other information sought
and shall reasonably assist such counsel at Wesco’s expense in resisting or
otherwise responding to such process.  Nothing herein shall prohibit Participant
from (i) disclosing information and documents when required by law, subpoena or
court order (subject to the requirements of the foregoing sentence),
(ii) disclosing information and documents to Participant’s professional
adviser(s), (iii) disclosing post-employment restrictions in confidence to any
potential new employer, or (iv) disclosing information that has been or is
hereafter disclosed and made public through no act or omission of Participant in
violation of Participant’s confidentiality obligations to Wesco or is otherwise
ascertainable from public or trade sources or otherwise generally known in the
trade.  Participant recognizes that a breach of the confidentiality covenants
contained herein will cause irreparable damage to Wesco and its goodwill, the
exact amount of which will be difficult or impossible to ascertain, and that the
remedies at law for any such breach will be inadequate.  Accordingly,
Participant agrees that in the event of a breach of any of the confidentiality
covenants contained herein, in addition to any other remedy which may be
available at law or in equity, Wesco will be entitled to specific performance
and injunctive relief without the requirement to post bond.

 

2.5                               Inventions.  All rights to discoveries,
inventions, improvements and innovations (including all data and records
pertaining thereto) related to the Business, whether or not patentable,
copyrightable, registrable as a trademark, or reduced to writing, that
Participant may discover, invent or originate during the period of Participant’s
service with Wesco, either alone or with others and whether or not during
working hours or by the use of the facilities of Wesco (“Inventions”), shall be
the exclusive property of Wesco.  Participant shall promptly disclose all
Inventions to Wesco, shall execute at the request of Wesco any assignments or
other documents Wesco may deem reasonably necessary to protect or perfect its
rights therein, and shall assist Wesco, upon reasonable request and at Wesco’s
expense, in obtaining, defending and enforcing Wesco’s rights therein. 
Participant hereby appoints Wesco as Participant’s attorney-in-fact to execute
on Participant’s behalf any assignments or other documents reasonably deemed
necessary by Wesco to protect or perfect its rights to any Inventions.

 

2.6                               Forfeiture and Claw-Back.  In the event that
Participant breaches any of the covenants contained in Section 2.3, 2.4 and 2.5,
this Award will immediately and automatically be cancelled and forfeited without
consideration as of the date of such breach, and any proceeds, gains or other
economic benefit actually or constructively received by Participant in
connection with the settlement of this Award must be promptly re-paid by
Participant to the Company upon request.

 

ARTICLE III.
TAXATION AND TAX WITHHOLDING

 

3.1                               Representation.  Participant represents to the
Company that Participant has reviewed with Participant’s own tax advisors the
tax consequences of this Award and the transactions contemplated by the Grant
Notice and this Agreement.  Participant is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents.

 

A-5

--------------------------------------------------------------------------------


 

3.2                               Tax Withholding.  Notwithstanding any other
provision of this Agreement:

 

(a)                                 The Company shall have the right to
(A) require payment, by or on behalf of Participant, of all sums required by
federal, state or local tax law to be withheld with respect to the grant,
vesting or payment of the Award and (B) determine the manner in which such
payment shall be made, including, if approved by the Chief Executive Officer of
the Company in his or her discretion (or, if Participant is the Chief Executive
Officer, by the Committee), the withholding of a portion of the vested Shares
that have an aggregate market value not in excess of the minimum federal, state
and local income, employment and any other applicable taxes required to be
withheld.

 

(b)                                 Participant acknowledges that Participant is
ultimately liable and responsible for all taxes owed in connection with the PSUs
and the Dividend Equivalents, regardless of any action the Company or any parent
or Subsidiary takes with respect to any tax withholding obligations that arise
in connection with the PSUs or Dividend Equivalents.  Neither the Company nor
any parent or Subsidiary makes any representation or undertaking regarding the
treatment of any tax withholding in connection with the awarding, vesting or
payment of the PSUs or the Dividend Equivalents or the subsequent sale of
Stock.  The Company and its parents and Subsidiaries do not commit and are under
no obligation to structure the PSUs or Dividend Equivalents to reduce or
eliminate Participant’s tax liability.

 

ARTICLE IV.
OTHER PROVISIONS

 

4.1                               Adjustments.  Participant acknowledges that
the PSUs, the shares of Stock subject to the PSUs and the Dividend Equivalents
are subject to adjustment, modification and termination in certain events as
provided in this Agreement and the Plan.

 

4.2                               Notices.  Notices required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery or upon deposit in the United States mail by certified mail,
with postage and fees prepaid, addressed to Participant at his or her address
shown in the Company records, and to the Company at its principal executive
office.

 

4.3                               Titles.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

4.4                               Conformity to Securities Laws.  Participant
acknowledges that the Plan, the Grant Notice and this Agreement are intended to
conform to the extent necessary with all Applicable Laws and, to the extent
Applicable Laws permit, will be deemed amended as necessary to conform to
Applicable Laws.

 

4.5                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement will inure to the benefit of the successors and assigns of
the Company.  Subject to the restrictions on transfer set forth in the Plan,
this Agreement will be binding upon and inure to the benefit of the heirs,
legatees, legal representatives, successors and assigns of the parties hereto.

 

4.6                               Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Grant
Notice, this Agreement, the PSUs and the Dividend Equivalents will be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3) that are
requirements for the application of such exemptive rule.  To the extent
Applicable Laws permit, this Agreement will be deemed amended as necessary to
conform to such applicable exemptive rule.

 

A-6

--------------------------------------------------------------------------------


 

4.7                               Entire Agreement.  The Plan, the Grant Notice
and this Agreement (including any exhibit and appendix hereto) constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof.

 

4.8                               Section 409A.  This Award is not intended to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code (together with any Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the date hereof,
“Section 409A”).  However, notwithstanding any other provision of the Plan, the
Grant Notice or this Agreement, if at any time the Administrator determines that
this Award (or any portion thereof) may be subject to Section 409A, the
Administrator shall have the right in its sole discretion (without any
obligation to do so or to indemnify Participant or any other person for failure
to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate for this Award either
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.

 

4.9                               Agreement Severable.  In the event that any
provision of the Grant Notice or this Agreement is held illegal or invalid, the
provision will be severable from, and the illegality or invalidity of the
provision will not be construed to have any effect on, the remaining provisions
of the Grant Notice or this Agreement.

 

4.10                        Injunctive Relief.  It is recognized and
acknowledged by Participant that a breach of the covenants contained in
Section 2.3, 2.4 and 2.5 will cause irreparable damage to the Company and its
goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate. 
Accordingly, Participant agrees that in the event of a breach of any of the
covenants contained in Section 2.3, 2.4 and 2.5, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to
specific performance and injunctive relief without the requirement to post bond.

 

4.11                        Limitation on Participant’s Rights.  Participation
in the Plan confers no rights or interests other than as herein provided.  This
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and may not be construed as creating a trust.  Neither the Plan
nor any underlying program, in and of itself, has any assets.  Participant will
have only the rights of a general unsecured creditor of the Company with respect
to amounts credited and benefits payable, if any, with respect to the PSUs and
Dividend Equivalents, and rights no greater than the right to receive cash or
shares of Stock as a general unsecured creditor with respect to the PSUs and
Dividend Equivalents, as and when settled pursuant to the terms of this
Agreement.

 

4.12                        Not a Contract of Employment.  Nothing in the Plan,
the Grant Notice or this Agreement confers upon Participant any right to
continue in the employ or service of the Company or any parent or Subsidiary or
interferes with or restricts in any way the rights of the Company and its
parents and Subsidiaries, which rights are hereby expressly reserved, to
discharge or terminate the services of Participant at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Company or a parent or Subsidiary
and Participant.

 

4.13                        Counterparts.  The Grant Notice may be executed in
one or more counterparts, including by way of any electronic signature, subject
to Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

 

A-7

--------------------------------------------------------------------------------